2014 IL App (1st) 130222
                                              No. 1-13-0222
                                        Opinion filed May 21, 2014
                                                                                         Third Division

     _____________________________________________________________________________

                                                  IN THE

                                   APPELLATE COURT OF ILLINOIS

                                             FIRST DISTRICT

     ______________________________________________________________________________

     THE PEOPLE OF THE STATE OF ILLINOIS,       )    Appeal from the Circuit Court
                                                )    of Cook County.
           Plaintiff-Appellee,                  )
                                                )
     v.                                         )    No. 11 CR 16851
                                                )
     EUN KYUNG CLARK,                           )
                                                )    The Honorable
           Defendant-Appellant.                 )    Luciano Panici,
                                                )    Judge, presiding.
                                                )
     ______________________________________________________________________________

            PRESIDING JUSTICE HYMAN delivered the judgment of the court, with opinion.
            Justices Pucinski and Mason concurred in the judgment and opinion.


                                                   OPINION

¶1          Defendant argues that her conviction for promoting prostitution at a spa should be

     reversed because the State failed to present sufficient evidence that she had control of the spa and

     knew prostitution was occurring there. 720 ILCS 5/11-14.3(a)(1), 11-0.1 (West 2010). Eun

     Kyung Clark, whose first language is Korean, also contends errors by the court-appointed

     interpreter in translating her testimony violated her right to a fair trial and due process and

     impinged on her fifth amendment right against self-incrimination. Lastly, Clark asserts the trial
     1-13-0222


     court's credibility determinations in favor the State were against the manifest weight of the

     evidence.


¶2          We affirm. Based on all of evidence presented, a rational trier of fact could have found

     Clark knew or should have known prostitution was occurring at the spa.                Regarding the

     competency of the interpreter, Clark forfeited this issue by failing to object at trial and failing to

     raise plain error review in her brief. (Clark did not file a reply brief.) Finally, Clark has not

     presented a basis to disturb the court's credibility determinations.

¶3                                            BACKGROUND

¶4          In September 2011, Nabi Spa in Lansing, Illinois, became the target of an undercover

     operation by the Cook County sheriff's office in response to complaints that prostitution was

     taking place. On the evening of September 8, 2011, two sheriff's office investigators, Robert

     Gassman and Dan Schaller, posed as spa customers. Gassman entered the spa first, at about

     7 p.m. He testified the spa has a small vestibule area with a camera and a locked metal door.

     Gassman rang a door bell, and Clark admitted him into the reception area. Clark asked Gassman

     if he wanted a massage and offered him the option of a half-hour or full-hour massage. Gassman

     asked for a half-hour massage and handed Clark $50 in marked bills. Clark took Gassman to a

     room about 10 feet from the reception area and instructed him to remove his clothes and put on a

     towel and slippers. Clark left the room and shortly after, Lee, another spa employee entered.

     Gassman testified Lee was wearing a tight blue dress with a very short skirt. Lee took Gassman

     to the "table shower" room, which Gassman described as an eight-foot-by-five-foot room with a

     large shower and a table with a vinyl covering. On the way to the shower table room, Gassman,

     walked past Clark at the front desk. In the shower table room, Lee took Gassman's towel off and



                                                      -2-
     1-13-0222


     had him lie down on the table with no clothes on. Lee also disrobed and washed Gassman's

     entire body, front and back.

¶5           After the table shower, Lee put her dress back on and took Gassman back to the massage

     room, again passing Clark in the reception area. Lee asked Gassman what he wanted, which

     Gassman understood to mean what sexual acts he wanted performed. When Gassman told Lee

     he wanted a "hand job," she told him that would cost an additional $60. Gassman put $60 on a

     table then left to the use the restroom.    When Gassman returned, he told Lee he wanted

     "everything," by which he meant "full sex."      Lee informed Gassman the price was $130.

     Gassman told Lee he did not have enough money, put his clothes back on, told Lee she could

     keep the $60, and left. Gassman saw Clark again as he was let out of the building through a side

     door.

¶6           On cross-examination, Gassman agreed that Clark never spoke to him about sexual

     favors and never saw him naked. He said the $50 he gave Clark when he entered the spa and the

     $60 he left on the table for Lee were found together in a bank bag, but acknowledged the police

     report indicated the $60 was found in the spa but did not say the money was commingled.

¶7           Investigator Dan Schaller arrived at Nabi Spa at about 7:30 p.m. that evening. He rang

     the doorbell, and Clark let him in. Schaller told Clark he wanted a half-hour massage and paid

     her $50. Clark took Schaller to a room down the hallway and introduced him to Choi, the

     woman who would be giving him the massage. Schaller testified Choi was wearing a black

     miniskirt and a white halter top. On the way to the massage room, Clark asked Schaller if he

     wanted a "table shower," but she did not respond when Schaller asked her if it would cost extra.

     When they arrived at the massage room, Clark said to Choi, "table shower."




                                                   -3-
       1-13-0222


¶8            In the massage room, Choi asked Schaller to get undressed and put a towel around him.

       Choi escorted Schaller down the hall, past the front desk where he saw Clark, and into the table

       shower room. Choi told Schaller to lie on his stomach and she washed his back side. When

       Schaller rolled over, he saw Choi had removed her halter top. Back in the massage room, Choi

       asked Schaller if he wanted anything extra. When he told her he wanted a "hand job," she held

       up 7 fingers and said, "70." Schaller gave Choi $70 in marked bills. He then told Choi he was

       married and was having second thoughts. Choi told Schaller to think about it and left the room.

       Schaller sent a text to his arrest team and about a minute later, seven or eight sheriff's officers

       entered the spa. Clark and three other women were arrested.

¶9            While still at the spa, Schaller asked Clark where she kept the money he and Gassman

       had given to her for the massage. Clark brought them to an office across the hall from the

       massage room and gave him a bank bag containing $1,400. The bag included the $60 Gassman

       had given Lee. The $70 Schaller had given to Choi was still in the massage room. On cross-

       examination, Schaller said the police report, which failed to specify that the $60 was found in the

       bank bag, was incorrect.

¶ 10          Clark was taken to the police station and questioned by Schaller and another officer.

       Schaller said Clark was able to talk with him and did not ask for an interpreter. Clark signed a

       form waiving her Miranda rights and made an oral statement. Clark said she had been working

       at Nabi Spa for a couple of months and that her job included accepting payments for massages

       and depositing the money in a bank in Hobart, Indiana. Clark thought the spa owner was named

       Scott and lived in California. Clark said she was paid $150 per day and spent about 13 hours

       there, opening the spa at 9 a.m. and closing it at 10 p.m.




                                                        -4-
       1-13-0222


¶ 11          Clark testified at trial with the assistance of a court-appointed interpreter. She said she

       and her husband ran a cleaning business, but she applied for job at Nabi Spa in July 2011, when

       the cleaning business was not doing well. She has had a license from the National Certification

       Board of Therapeutic Massage since 2004, and, she sought a massage therapist position but was

       hired to work at the front desk, answer phones, and clean the building. She said she never

       discussed sexual favors with Gassman or Schaller, and they gave her money for a massage only

       and nothing extra. She also said neither Lee nor Choi gave her any extra money to put in the

       bank bag. She testified she did not know any of the massage therapists were offering sexual acts

       to customers.

¶ 12          The trial court found Clark guilty of promoting prostitution. In issuing its verdict, the

       trial court stated, "This is a matter of credibility. First of all, she was hired to answer phones,

       and then she comes *** here and doesn't speak a word of English. It kind of refutes that whole

       idea that she doesn't understand what's going on. Number two, in fact, at times, she was arguing

       with the interpreter at what was being translated or what was being said. Number three, why

       would an officer say [the] $70 that was found—that was left in that third room was left there? If

       they were going to lie, they would have said the entire amount would have been put in the bag.

       As opposed, that officer testified credibly. The *** $60 was found in the bag commingled with

       the other money. The $70 was not there. I think that the officers testified credibly. This thing

       that even though the police report doesn't specifically say—the police report is a summary.

       Based upon all of the evidence, I find the defendant guilty."

¶ 13          Clark filed a motion for a new trial. The trial court denied the motion and sentenced

       Clark to two years of probation. She filed a timely notice of appeal.

¶ 14                                             ANALYSIS


                                                       -5-
       1-13-0222


¶ 15                                        Sufficiency of Evidence

¶ 16          Clark first contends her conviction should be reversed because the State failed to present

       sufficient evidence to sustain a conviction for promoting prostitution. Specifically, Clark asserts

       the State failed to prove two elements of the offense beyond a reasonable doubt: (1) that she had

       control over the premises where the prostitution occurred and (2) that she knew prostitution was

       occurring there.

¶ 17          When presented with a challenge to the sufficiency of evidence, our inquiry is whether,

       after viewing the evidence in the light most favorable to the State, any rational trier of fact could

       have found the essential elements of the crime beyond a reasonable doubt. People v. Givens, 237

       Ill. 2d 311, 334 (2010). We will not reverse a conviction unless the evidence is so improbable,

       unsatisfactory, or inconclusive that it creates a reasonable doubt of defendant's guilt. People v.

       Beauchamp, 241 Ill. 2d 1, 8 (2011). The trial court must determine the credibility of witnesses,

       weigh the evidence, draw reasonable inferences, and resolve any conflicts in the evidence.

       People v. Siguenza-Brito, 235 Ill. 2d 213, 228 (2009). All reasonable inferences from the record

       must be allowed in favor of the State. Givens, 237 Ill. 2d at 334.

¶ 18          A person commits the act of promoting prostitution if he or she knowingly advances

       prostitution as defined in section 11-0.1 of the Criminal Code of 1961 (720 ILCS 5/11-14.3(a)(1)

       (West 2010)). Section 11-0.1 provides that advancing prostitution includes:

                   "Keeping a place of prostitution by controlling or exercising control over the use of

                   any place that could offer seclusion or shelter for the practice of prostitution and

                   performing any of the following acts when acting other than as a prostitute or a patron

                   of a prostitute:




                                                       -6-
       1-13-0222


                       (A) Knowingly granting or permitting the use of the place for the purpose of

                   prostitution.

                       (B) Granting or permitting the use of the place under circumstances from which

                   he or she could reasonably know that the place is used or is to be used for purposes of

                   prostitution.

                       (C) Permitting the continued use of the place after becoming aware of facts or

                   circumstances from which he or she should reasonably know that the place is being

                   used for purposes of prostitution." 720 ILCS 5/11-0.1 (West 2010).

¶ 19          We disagree with Clark's contention that the State failed to present sufficient evidence

       that she exercised control over the spa and knew prostitution was occurring there. First, as to

       control, Gassman and Schaller testified that the front door to Nabi Spa was locked and they had

       to ring a doorbell to gain entry. Clark, who worked at the reception desk, unlocked the door and

       allowed them to enter.      Clark informed the officers of the services available, made the

       arrangements for each to get a half-hour massage, and then led the men to the massage room.

       Clark opened and closed the spa every day, took reservations, answered the phones, kept the spa

       clean, and had sole responsibility for accepting payments and running the credit card machine.

       Clark also maintained control of the spa's revenue. When Schaller asked her where the money

       from the spa was kept, Clark took him to an office and showed him a bank bag containing

       $1,400. Clark told Schaller she deposited money for the spa owner at a bank in Indiana. In

       short, the evidence showed Clark was at the spa during all hours of operation, granted access to

       the building, directed customers where to go, and managed the finances. In the absence of the

       spa owner, who resided in California, Clark appeared to be managing the spa to a degree that

       would lead a reasonable person to conclude she was exercising control over it.


                                                       -7-
       1-13-0222


¶ 20          The evidence was also sufficient to establish that Clark knew or reasonably should have

       known prostitution was occurring at the spa. Although Clark testified Gassman and Schaller

       gave her $50 for a massage only and nothing extra and that neither Lee nor Choi gave her any

       extra money, the $60 Gassman gave to Lee was found in the bank bag that was in Clark's

       control. Clark worked at the front desk and handled the money at the spa, including bank

       deposits. Payment of an additional $60 directly to a massage therapist for a massage that cost

       $50, when coupled with the other evidence, including the provocative clothing worn, would

       reasonably lead a person, particularly one with a massage therapy license, to the conclusion that

       something other than a massage was occurring at the spa.

¶ 21          The record supports Clark's contention that she never directly discussed sexual favors

       with either officer, but the evidence shows she took Gassman to the massage room and told him

       to disrobe completely and put on a towel.        (Clark contends customers were given paper

       underwear to put on, but both officers testified they were only given towels.) Clark asked

       Schaller whether he wanted a "table shower," a service that involved the naked officers being

       cleaned by a partially clothed or naked massage therapist. Although Clark was not present in the

       room when this service was provided, she was responsible for cleaning the spa and thus would

       presumably know what the table shower room was. She also saw the manner in which the

       massage therapists were dressed and, knowing the officers were only provided towels, should

       have known that at this spa, the shower table offered something altogether removed from, say, a

       mineral or mud bath offered by a legitimate spa. After his appointment, Gassman was let out a

       side door not the front door, which would lead a reasonable person to think customers did not

       want to be seen leaving the building. Given all the evidence, a rational trier of fact could have




                                                      -8-
       1-13-0222


       found beyond a reasonable doubt that Clark knew or should have known prostitution was taking

       place at the spa.

¶ 22                              Errors by the Court-Appointed Interpreter

¶ 23          Clark next argues translation errors by the court-appointed interpreter deprived her of a

       fair trial, due process, and her fifth amendment right against self-incrimination. Clark contends

       the interpreter summarized and did not accurately translate her testimony and made several

       errors, including telling her she was found not guilty. She also asserts her conviction rested

       primarily on the trial court's determination that she was not credible, largely due to the

       interpreter's poor performance. Clark notes that when addressing the credibility issue while

       reading his verdict, the trial judge cited her arguments with the interpreter as casting doubt on

       her assertion that she did not understand what was going on. Clark contends the trial judge

       became frustrated with the interpreter as evidenced by his admonishment to her to stop having

       conversations with Clark before translating her answers, and he took this frustration out on her

       by finding her guilty, and thus, her conviction should be reversed.

¶ 24          As a threshold issue, we address the State's contention that Clark waived this issue by

       failing to raise any objection at trial. To preserve an issue for review, a defendant must object at

       trial and raise the matter in a written posttrial motion. People v. Enoch, 122 Ill. 2d 176, 186

       (1988). Under Illinois's plain error doctrine, a reviewing court may consider a trial court error

       not properly preserved for review when the evidence in a criminal case is closely balanced or

       where the error is so fundamental that it affected the fairness of the defendant's trial and

       challenged the integrity of the judicial process, regardless of the closeness of the evidence.

       Where a defendant also failed to raise plain error on appeal, he or she has also forfeited the plain

       error issue. People v. Hillier, 237 Ill. 2d 539, 545-46 (2010). Further, under Illinois Supreme


                                                       -9-
       1-13-0222


       Court Rule 341(h)(7) (eff. Feb. 6, 2013), points that are not argued in the opening brief are

       waived and shall not be raised in defendant's reply brief. Here, Clark not only failed to raise an

       objection to the interpreter at trial, she did not raise plain error in her brief and did not file a reply

       brief. Thus, she has forfeited review of this issue.

¶ 25                                 Trial Judge's Credibility Determinations

¶ 26           Lastly, Clark contends the trial court's finding that the State's two witnesses were credible

       but she was not credible was against the manifest weight of the evidence. A trial court's

       credibility determinations are entitled to great deference, and they will rarely be disturbed on

       appeal. Siguenza-Brito, 235 Ill. 2d at 224. When considering a challenge to the sufficiency of

       the evidence, it is not the function of a reviewing court to retry the defendant. Id. at 233. Where

       findings of fact depend on the credibility of witnesses, a reviewing court will defer to the

       findings of the trial court unless they are against the manifest weight of the evidence. People v.

       Whiting, 365 Ill. App. 3d 402, 406 (2006). A decision is against the manifest weight of the

       evidence only when an opposite conclusion is apparent or when the findings appear to be

       unreasonable, arbitrary, or not based on the evidence. Id.

¶ 27           Here, the trial found Clark's credibility was placed in doubt by her assertion that she

       could not speak English well enough to testify in court without an interpreter. The court noted

       that she was hired to work at the front desk and answer phones at the spa, which presumably

       would require a working knowledge of English.                The court also noted that Clark had

       conversations with the interpreter over her translation of Clark's testimony, which would further

       suggest she was able to understand the question asked and the answer given by the interpreter.

       Schaller testified he interviewed Clark and she was able to understand him without an

       interpreter. The trial court was able to assess Clark's demeanor on the witness stand, including


                                                         -10-
       1-13-0222


       her interactions with the interpreter, to determine her credibility. The court's finding that she was

       not credible in asserting she did not know prostitution was occurring at the spa was not

       unreasonable, arbitrary, or based on something other than the evidence.

¶ 28          The trial court's finding that the State's witnesses were credible was also not against the

       manifest weight of the evidence. The court concluded that the investigators were not lying when

       they said they found the money given to Lee commingled with the money they had earlier given

       to Clark. The court noted that the police report failed to mention the commingling of funds but

       concluded the officers would not have lied about that and thus found them believable. Again, the

       court had the opportunity to hear the officers' testimony and see their demeanor on the stand and

       concluded they were testifying truthfully. This finding was not against the manifest weight of

       the evidence.

¶ 29          For the above reasons, we affirm the circuit court.

¶ 30          Affirmed.




                                                       -11-